Case 3:19-cv-04593-LB Document 79-40 Filed 03/26/21 Page 1 of 3




                    EXHIBIT O-42
Case 3:19-cv-04593-LB Document 79-40 Filed 03/26/21 Page 2 of 3




                                                    PPD000196

                                                                  EXHIBIT
                                                                    42
Case 3:19-cv-04593-LB Document 79-40 Filed 03/26/21 Page 3 of 3




                                                       PPD000197
